Citation Nr: 0322406	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 19 years, and 
retired from service in April 1964.  He died in April 1997.  
The appellant is his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1999, the 
Board remanded this case in order to accomplish additional 
development of the evidence.  The case is again before the 
Board for appellate consideration.

A review of the file indicates that the appellant currently 
lists Riverhead, New York, as her address of record.


REMAND

The appellant, in the VA Form 9 she submitted to VA in 
December 1997, indicated affirmatively as to desiring a 
personal hearing before a Member of the Board.  She did not, 
however, indicate whether she wanted to appear at such a 
hearing in Washington, D.C., or whether she wanted to appear 
at a hearing before a Member of the Board at a local VA 
office.  She was thereafter afforded a hearing at the RO 
before a local hearing office, for which she apparently 
failed to appear.  

The record does not show that she was either accorded a 
hearing before a Board Member (a position now known as a 
Veterans Law Judge), or that the RO sought to clarify the 
nature of the hearing that she sought before the Board.  It 
is incumbent upon VA to ascertain whether she still seeks a 
hearing before the Board and, if so, 


whether she seeks a hearing in Washington, D.C., or at the 
local VA office.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant indicate whether she still 
desires a personal hearing before a 
Veterans Law Judge and, if so, whether 
she seeks that the hearing be conducted 
in Washington, D.C., or at a local VA 
office, either before a Veterans Law 
Judge or by means of video 
teleconferencing.

2.  If the appellant desires a personal 
hearing before a Veterans Law Judge, she 
should be scheduled for such a hearing, 
pursuant to the procedures for such 
personal hearings and in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action until she is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
these claims should be made at this time.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




